1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     JOSE ENOIS MANZO
7
8                  IN THE UNITED STATES DISTRICT COURT

9                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,      )   Case No.    2:18-CR-0155 WBS
                                    )
12                                  )
     Plaintiff,                     )   STIPULATION AND ORDER
13                                  )   CONTINUING STATUS CONFERENCE AND
                         vs.        )   EXCLUDING TIME
14                                  )
     JOSE ENOIS MANZO,              )
15                                  )   Date:      March 11, 2019
                                    )   Time:      9:00 a.m.
16   Defendant.                     )   Judge:     Hon. William B. Shubb

17
18
         It is hereby stipulated and agreed between defendant, Jose
19
     Enois Manzo, and plaintiff, United States of America, that the
20
     status conference scheduled for March 11, 2019, may be continued
21
     to April 15, 2019, at 9:00 a.m.
22
         The defense will provide additional factual information to
23
     the government bearing on resolution of the case, which the
24
     parties anticipate will lead to a resolution before the proposed
25
     mid-April status conference.       The parties therefore ask the
26
     Court to exclude time from the date of this order through April
27
28
                                         -1-
1    15, 2019, to give them adequate time to prepare.    The parties

2    further ask to exclude time under the Speedy Trial Act from the

3    date of this order through that date pursuant to Title 18,

4    United States Code, Section 3161(h)(7)(A) and (B)(iv).   The

5    parties agree that the interests of justice outweigh the best

6    interests of the public and the defendants in a speedy trial and

7    ask the Court to so find.

8                                  Respectfully Submitted,

9                                  HEATHER E. WILLIAMS
                                   Federal Defender
10
11   Dated:   March 7, 2019        /s/ T. Zindel__________________
                                   TIMOTHY ZINDEL
12                                 Assistant Federal Defender
                                   Attorney for JOSE ENOIS MANZO
13
14                                 McGREGOR W. SCOTT
                                   United States Attorney
15
16   Dated:   March 7, 2019        /s/ T. Zindel for T. Delgado___
                                   TIMOTHY DELGADO
17                                 Assistant U.S. Attorney

18   /////

19   /////

20   /////

21   /////

22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28
                                    -2-
1                                 O R D E R

2
3        The status conference is continued to April 15, 2019, at

4    9:00 a.m.   The court finds that a continuance is necessary for

5    the reasons stated above and that the ends of justice served by

6    granting a continuance outweigh the best interests of the public

7    and the defendant in a speedy trial.     Time is therefore excluded

8    from the date of this order through April 15, 2019, pursuant to

9    18 U.S.C. § 3161(h)(7)(A) and (B)(iv).
10       IT IS SO ORDERED.

11
12   Dated:   March 11, 2019

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     -3-
